
	

114 HR 341 IH: To amend title 38, United States Code, to require States to recognize the military experience of veterans when issuing licenses and credentials to veterans, and for other purposes.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 341
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Calvert introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to require States to recognize the military experience of
			 veterans when issuing licenses and credentials to veterans, and for other
			 purposes.
	
	
		1.Requirement that States recognize military experience of veterans when issuing licenses and
			 credentials to veterans
 (a)In generalSection 4102A(c) of title 38, United States Code, is amended by striking paragraph (9) and inserting the following new paragraph (9):
				
					(9)
 (A)As a condition of a grant or contract under which funds are made available to a State under subsection (b)(5) in order to carry out section 4103A or 4104 of this title, the State shall—
 (i)establish a program under which the State administers an examination to each veteran seeking a license or credential issued by the State and issues such license or credential to such veteran without requiring such veteran to undergo any training or apprenticeship if the veteran—
 (I)receives a satisfactory score on completion of such examination, as determined by the State; and (II)has not less than 10 years of experience in a military occupational specialty that, as determined by the State, is similar to a civilian occupation for which such license or credential is required by the State; and
 (ii)submits each year to the Secretary a report on the exams administered under clause (i) during the most recently completed 12-month period that includes, for the period covered by the report, the number of veterans who completed an exam administered by the State under clause (i) and a description of the results of such exams, disaggregated by occupational field.
 (B)Not less frequently than once each year, the Secretary shall submit to Congress and the Secretary of Defense a report summarizing the information received by the Secretary under subparagraph (A)(ii)..
			(b)Effective date
 (1)ExamsSubparagraph (A) of section 4102A(c)(9) of such title, as added by subsection (a), shall take effect on the date that is one year after the date of the enactment of this Act and shall apply with respect to grants and contracts described in such subparagraph awarded after such date.
 (2)ReportsSubparagraph (B) of section 4102A(c)(9), as added by subsection (a), shall take effect on the date that is one year after the date of the enactment of this Act and the Secretary of Labor shall submit the first report under such subparagraph not later than two years after the date of the enactment of this Act.
				
